Citation Nr: 1812853	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-32 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is of record.

The Board notes that in February 2018, a motion to advance the case on the Board's docket based on financial hardship was received.  Based on the evidence received, the undersigned Veterans Law Judge is granting the motion herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has a bilateral foot disability that was incurred in service.  December 2017 VA X-rays indicate the Veteran had marked pes planus, hammertoe deformities, mild degenerative joint disease and marked hallux valgus with associated bunion formation in both feet.  He also had a small prominent heel spur in the left foot.  Therefore, the Board finds that the Veteran has current bilateral foot disabilities.

An April 1979 enlistment examination report reflects that the Veteran was noted to have pes planus at the time of his entrance into service.  As it was noted on entry to service, the Board finds that the Veteran's pes planus preexisted service.  The Veteran's service treatment records show that he complained of foot pain during service and was noted to have pes planus and fallen arches.   

With respect to the need for a medical examination and opinion, the Board notes that the evidence shows the Veteran has current bilateral foot disabilities and that he complained of foot pain during service.  The Veteran's testimony indicates he has had foot problems since service.  The evidence indicates the Veteran's bilateral foot disabilities may have been aggravated by service.  The Board notes that the Veteran was previously scheduled for VA examinations, but failed to report for the examinations.  However, at the January 2018 hearing, the Veteran testified that he was willing to report for a VA examination.  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion.  

The Veteran testified that he is receiving Social Security Administration (SSA) benefits due to a nervous condition.  A SSA letter received in December 2017 indicates one of the reports used to decide his claim was a December 1982 VA Hospital record.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

2.  Obtain and associate with the record any updated VA treatment records since February 2018.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral foot disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

A) The examiner should clearly identify all current chronic disabilities of the foot that have existed since September 2013.

B) Then, with respect to each such diagnosed disability, other than pes planus, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed foot disabilities are related to the Veteran's service, to include his complaints of foot pain in service?

C) With respect to pes planus, the physician should render an opinion, consistent with sound medical judgment, as to the following:

i) Did the preexisting pes planus undergo an increase in severity during his active duty service?

ii) If the answer to i) is yes, then was the increase in severity in service clearly and unmistakably (i.e., undebatable) due to the normal progression of the disability?  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


